





Exhibit 10.1
ENSTAR GROUP LIMITED
2016-2018 ANNUAL INCENTIVE COMPENSATION PROGRAM






--------------------------------------------------------------------------------






TABLE OF CONTENTS




Page
1.
PURPOSE
1


 
 
 
2.
DEFINITIONS
1


 
 
 
3.
BONUS POOL
1


 
 
 
4.
BENEFICIARY DESIGNATION
3


 
 
 
5.
DELIVERY TO GUARDIAN
3


 
 
 
6.
UNFUNDED PROGRAM/SOURCE OF SHARES
3


 
 
 
7.
CODE SECTION 409A
3


 
 
 
8.
ADMINISTRATION
3


 
 
 
9.
AMENDMENT AND TERMINATION
3


 
 
 
10.
TAX WITHHOLDING
3


 
 
 
11.
HEADINGS
3


 
 
 
12.
PLAN
3



APPENDIX A
 




i

--------------------------------------------------------------------------------






ENSTAR GROUP LIMITED
2016-2018 ANNUAL INCENTIVE COMPENSATION PROGRAM
Approved by the Compensation Committee and the Board of Directors in February
2016
WHEREAS, Enstar Group Limited (the “Company”) desires to establish an annual
incentive compensation program for each of the 2016, 2017, and 2018 calendar
years (the “Program”) for the benefit of certain officers and other employees of
the Company and its Related Corporations (as defined in the Plan) whereby such
officers and other employees would be awarded cash, Bonus Shares, or a
combination thereof, each as set forth in the Program, upon the terms and
subject to the conditions set forth below.
NOW, THEREFORE, with effect for the fiscal year beginning January 1, 2016, the
Program is hereby adopted by the Compensation Committee of the Board of
Directors of the Company (the “Committee”) with the following terms and
conditions:
1.Purpose. The purpose of the Program is to motivate certain officers and
employees of the Company to grow the Company’s net book value per share by
increasing profitability and meeting other corporate strategic and financial
objectives within its risk-managed environment.


2.Definitions.


(a)“Award” means an award of cash and/or Bonus Shares (as defined in the Plan)
to a Participant in accordance with Section 3 of the Program.


(b)“Change in Control” means “Change in Control” as such term is defined in a
Participant’s employment agreement or, if a Participant does not have an
employment agreement with the Company or any Related Corporation, as such term
is defined in the Plan.


(c)“CEO” means the Chief Executive Officer of Company.


(d)“Executive Officer” means an executive officer of the Company, as designated
by the Company’s Board of Directors from time to time. On the date of the
Program’s adoption, Executive Officers include the Chief Executive Officer, the
two Executive Vice Presidents & Jt. Chief Operating Officers, the Chief
Financial Officer, and the Chief Integration Officer of the Company.


(e)“Measurement Period” means each of the 2016, 2017, and 2018 calendar years.
In the event of a Change in Control during any such year, the Measurement Period
shall be the period beginning on the first day of such year and ending on the
date of the Change in Control.


(f)“Participant” means each individual employed during the Measurement Period
who serves as an Executive Officer of the Company and such other individuals as
the Committee may determine, in its sole discretion, taking into consideration
the recommendations of the CEO (or such other Executive Officer designated by
the CEO to make recommendations to the Committee on non-Executive Officer
Participants). Within 90 days after the end of any Measurement Period, the
Committee shall, taking into consideration the recommendations of the CEO,
identify those individuals in addition to the Executive Officers who shall be
entitled to participate for such Measurement Period and shall determine the
Allocable Share of the Bonus Pool to be received by each Participant for such
Measurement Period. In the event a Change in Control occurs within the
Measurement Period, the Committee shall make such determinations within the 60
day-period prior to the date of the Change in Control.


(g)“Plan” means the equity incentive plan approved by the Company’s shareholders
and in effect at the time of an Award.


(h)“Shares” means “Common Shares” as defined in the Plan.


3.Bonus Pool.


(a)For each Measurement Period in which the Company has any Consolidated Net
After-Tax Profits, the Company shall pay to each Participant, in cash, Bonus
Shares, or a combination thereof, as determined by the Committee, the
Participant’s Allocable Share of the Bonus Pool.


1

--------------------------------------------------------------------------------







(b)The portion of a Participant’s Allocable Share to be paid to the Participant
in Bonus Shares (rounded down to the nearest whole number of Shares) shall be
determined by dividing the portion of the Participant’s Allocable Share payable
to the Participant in Bonus Shares by the Share Value (based on the Share Value
over the 5 trading days following the later of: (1) the last business day of the
Company’s first fiscal quarter of the year following the Measurement Period and
(2) the release of the Company’s earnings for the Measurement Period.


(c)Awards settled in Bonus Shares will be payable under the Program to the
extent that Shares remain available for issuance under the Plan, including
pursuant to any Plan sub-limit on Shares issued other than pursuant to minimum
vesting limits (collectively, “Plan Limits”). If the total number of Bonus
Shares to be awarded with respect to any Measurement Period exceeds the number
of Shares available for issuance under the Plan Limits, then the number of Bonus
Shares payable to each Participant will be reduced on a pro rata basis applied
to Participants receiving Bonus Shares for that Measurement Period, and
Participants will receive the unpaid portion of their Award as a cash payment
instead.


(d)The following terms shall be defined as set forth below:


(1)“Allocable Share” means the portion of the Bonus Pool for a Measurement
Period, expressed in terms of a dollar amount, which has been allocated by the
Committee to a Participant. The aggregate dollar amount of Allocable Shares of
all Participants for a Measurement Period may be equal to, or less than, the
Bonus Pool for such Measurement Period.


(2)“Bonus Pool” means, for any Measurement Period, a percentage of the Company’s
Consolidated Net After-Tax Profits for such Measurement Period. The guideline
for this percentage is 15% but this percentage can be varied by the Committee
for any Measurement Period no later than 60 days from the end of the Measurement
Period. If, for any Measurement Period, the Company does not have any
Consolidated Net After-Tax Profits, the Bonus Pool for such Measurement Period
shall be zero.


(3)“Consolidated Net After-Tax Profits” means for each year ending on
December 31, the net earnings for that year as recorded in the Company’s
Consolidated Statements of Earnings plus any bonus expense recorded in the
Company’s Consolidated Statements of Earnings for such year.


(4)“Share Value” means “Fair Market Value” as defined in the Plan.


(e)Within 90 days after the end of the Measurement Period, the Committee shall
notify each Participant of the Award (if any) to such Participant under the
Program. If an Award is to be paid under the Program, it shall be paid to
Participants no later than April 15th following the applicable Measurement
Period (or, if a Change in Control occurs during a Measurement Period, within 30
days after the last day of the Measurement Period ending on the date of the
Change in Control). A Participant must be employed by the Company or a Related
Corporation on the date of payment unless otherwise determined by the Committee
(in the case of an Executive Officer Participant) or the CEO (in the case of a
non-Executive Officer Participant).


(f)The Committee shall, in its discretion, be able to establish performance
objectives and targets that apply to all or a portion of a Participant’s Awards,
either with respect to quantitative or qualitative individual performance
factors, Company or Related Corporation performance factors (including, without
limitation, those example factors set forth in Appendix A), or a combination of
such factors (collectively, “Performance Objectives”). These Performance
Objectives may, in the discretion of the Committee, be tied to payment of
varying levels of payments comprising a Participant’s Award (“Target Amounts”).
If used for a Measurement Period, Performance Objectives and Target Amounts for
Executive Officers shall be established by the Committee no later than May 10th
of the subject Measurement Period. The interpretation of whether the Performance
Objectives have been met and the corresponding level of payment shall be subject
to the Committee’s review and final determination.


(g)Notwithstanding anything to the contrary contained herein, the Committee may,
in its sole discretion, cancel an Award if the Participant has engaged in or
engages in any conduct or act determined to be materially injurious, detrimental
or prejudicial to any interest of the Company or any of its affiliates, as
determined by the Committee in its sole discretion (such conduct or act,
“Detrimental Activity”). The Committee may, in its sole discretion, also require
repayment of a portion or all of any Award if the Participant has engaged in or
engages in Detrimental Activity or receives any amount in excess of what the
Participant should have received under the terms of the Award for any reason
(including, without limitation, by reason of a financial restatement, mistake in
calculations or other administrative error). Without limiting the


2

--------------------------------------------------------------------------------





foregoing, all Awards shall be subject to reduction, cancellation, forfeiture or
recoupment to the extent necessary to comply with applicable laws or any
compensation recovery policy of the Company as in effect from time to time.


4.Beneficiary Designation. Each Participant may designate the person(s) or
entities as the beneficiary(ies) to whom the Participant’s Award may (subject to
the provisions of the Program) be paid in the event of the Participant’s death
prior to the payment of such Award to him or her. Each beneficiary designation
shall be substantially in the form determined by the Committee and shall be
effective only when filed with the Committee during the Participant’s lifetime.
Any beneficiary designation may be changed by a Participant without the consent
of any previously designated beneficiary or any other person or entity, unless
otherwise required by law, by the filing of a new beneficiary designation with
the Committee. The filing of a new beneficiary designation shall cancel all
beneficiary designations previously filed. If any Participant fails to designate
a beneficiary in the manner provided above, or if the beneficiary designated by
a Participant predeceases the Participant, the Committee may direct such
Participant’s Award to be paid to the Participant’s surviving spouse or, if the
Participant has no surviving spouse, then to the Participant’s estate.


5.Delivery to Guardian. If an Award is payable under this Program to a minor, a
person declared incompetent or a person incapable of handling the disposition of
property, the Committee may direct the payment of the Award to the guardian,
legal representative or person having the care and custody of the minor,
incompetent or incapable person. The Committee may require proof of
incompetency, minority, incapacity or guardianship as the Committee may deem
appropriate prior to the delivery. The payment shall completely discharge the
Committee, the members of the Board of Directors of the Company or any Related
Corporation, the Company and any Related Corporation from all liability with
respect to the Award paid.


6.Unfunded Program/Source of Shares. This Program shall be unfunded and the
payment of Bonus Shares shall be pursuant to the Plan. Each Participant and
beneficiary shall be a general and unsecured creditor of the Company and any
Related Corporation to the extent of the Award determined hereunder, and the
Participant shall have no right, title or interest in any specific asset that
the Company or any Related Corporation may set aside, earmark or identify as for
the payment of an Award under the Program. To the extent that a Participant is
approved for an Award with respect to a given Measurement Period, the
obligations of the Company and any Related Corporation under the Program shall
be merely that of an unfunded and unsecured promise to pay cash and Bonus Shares
in the future pursuant to the terms of the Program.


7.Code Section 409A. The Program is intended to comply with Section 409A of the
Code to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Program shall be interpreted and administered to be in compliance
therewith. Any payments described in the Program that are due within the
“short-term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable laws require otherwise.
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the assessment of any additional
tax or penalty on any Participant under Section 409A of the Code and neither the
Company nor the Committee will have any liability to any Participant for such
tax or penalty.


8.Administration. This Program shall be administered by the Committee.


9.Amendment and Termination. The Board of Directors of the Company reserves the
right to amend the Program with respect to any Measurement Period, by written
resolution, at any time within 90 days of the commencement of such Measurement
Period.


10.Tax Withholding. The payment of cash and Bonus Shares to a Participant or
beneficiary under this Program shall be subject to any applicable tax
withholding.


11.Headings. The headings of the Sections and subsections of the Program are for
reference only. In the event of a conflict between a heading and the content of
a Section or subsection, the content of the Section or subsection shall control.


12.Plan. Because Bonus Shares may be awarded under the Program, the terms and
conditions of the Plan are hereby incorporated by reference in connection with
issuance of Bonus Shares. If any terms of the Program conflict with the terms of
the Plan, the terms of the Program shall control. Nothing contained herein shall
limit the ability of the Committee to issue Bonus Shares under the Plan.






3

--------------------------------------------------------------------------------






APPENDIX A


Example Performance Objectives


The following examples are provided for reference purposes only and not for
purposes of limitation. The Committee shall have full discretion to utilize this
or other measures of performance in the event it elects to establish Performance
Objectives.


Book value
Book value per share (fully diluted or basic)
Return on equity
Earnings (total or per share)
Total shareholder return
Stock price
Change in stock price
Growth in net income or income from selected businesses (total or per share)
Pre-tax income or growth in pre-tax income from selected businesses
Income
Revenues
Premiums and fees
Growth in premiums and fees
Revenue growth
Expense ratios
Other expense management measures
Underwriting ratios
Underwriting ratios from selected businesses
Measures related to ultimate losses and loss adjustment expense liabilities for
the Company or from selected businesses or business units
Various measures of operational effectiveness
Return on assets
Return on capital
Growth in net earnings (total or per share)
Investment income
Investment returns or other investment-performance related measures
Internal rate of return on acquisitions or acquisition-related activity,
including from selected transactions
Strategic, qualitative or other performance related measures


*The Committee may specify any reasonable definition of the performance measures
it uses, which may provide for reasonable adjustments and may include or exclude
items, such as: (i) realized investment gains and losses, (ii) special items
identified in the Company’s reporting, (iii) extraordinary, unusual or
non-recurring items, (iv) effects of accounting changes, currency fluctuations,
acquisitions, divestitures, reserve strengthening or financing activities, (v)
expenses for restructuring or productivity initiatives, or (vi) other
non-operating items.


**The performance objectives may be (i) for the Company as a whole or for one or
more of its subsidiaries, business units or lines of business, or any
combination thereof, (ii) absolute or comparative to that of a peer group or
specified index, or any combination thereof, and (iii) different for particular
performance periods or Participants.




